   8:15-cr-00330-JFB-TDT Doc # 32 Filed: 09/24/20 Page 1 of 1 - Page ID # 131




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,


                      Plaintiff,                                8:15CR330


        vs.
                                                                  ORDER
ANDREW C. SOVERNS,


                      Defendant.




       This matter is before the Court on defendant’s motion for reconsideration, Filing

No. 29. Defendant asks the Court to reconsider its order denying defendant’s request to

modify the conditions of supervised release. Filing No. 28. The Court has carefully

reviewed its previous order as well as defendant’s motion for reconsideration. The Court

finds the motion is without merit and will deny the same.

       THEREFORE, IT IS ORDERED THAT defendant’s motion for reconsideration,

Filing No. 29, is denied.

       Dated this 24th day of September, 2020.


                                                 BY THE COURT:
                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
